Citation Nr: 1416065	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-25 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left wrist disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for the Veteran's left wrist disability.  The Veteran timely appealed that issue.  

During the pendency of the appeal, in a May 2007 rating decision, the Veteran was awarded a 10 percent evaluation for his left wrist disability, effective February 12, 2004-the date of his claim for increase.  The Board has therefore recharacterized the issue on appeal in order to comport with this award of benefits.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2010; a transcript of that hearing is associated with the claims file.

The case was last before the Board in October 2012, when it denied an evaluation in excess of 10 percent for the left wrist disability.  The Veteran timely appealed that Board denial to the United States Court of Appeals of Veterans Claims (Court).  During the pendency of that appeal, the Secretary for the Department of Veterans Affairs (Secretary) and the Veteran jointly agreed to remand the case back to the Board for further development.  The Court issued a July 2013 Court order which vacated the October 2012 Board decision and remanded the case back to the Board for further development.  The case has been returned to the Board at this time in compliance with the July 2013 Court order and Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the Joint Motion for Remand, the parties agreed that the April 2011 VA examination of the left wrist was inadequate with regards to the neurological component of that examination as the type of testing used to perform that assessment was not discussed, particularly in light of the other evidence in the claims file demonstrating a potential left wrist neurological disorder (carpel tunnel syndrome).  

In light of this defect and the amount of time since the last VA examination, the Board finds that a remand is necessary in order to afford the Veteran an entirely new VA examination of his left wrist such that his current severity of that disability may be adequately assessed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). 

Any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Atlanta VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his left wrist disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current nature and severity of his left wrist disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays and an electromyogram (EMG), and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should perform range of motion testing of the left wrist, and comment as to whether there is any ankylosis of the left wrist, to include whether such is unfavorable or favorable and to what degree, if applicable.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement.  

The examiner should additionally discuss any neurological symptoms associated with the Veteran's left wrist disability, to include discussing what, if any, nerves are affected or seemingly affected and whether such neurological symptoms represent a complete paralysis of that affected nerve or incomplete paralysis of that nerve which paralysis can be described as severe, moderately severe, moderate or slight in nature.  

The type and nature of the testing used to answer this section should be stated in the examination report, and the examiner should explicitly discuss the records in the claims file demonstrating abnormal nerve conduction/mild carpel tunnel syndrome, as far back as 1996, as noted in the Joint Motion for Remand.  

An opinion should be rendered as to whether any neurological disorder found is associated with or aggravated by the Veteran's service-connected left wrist disability.

The examiner should also discuss the whether the Veteran is currently unemployed or not.  If employed, the examiner should discuss what effect of the Veteran's left wrist disability on his employment.  If unemployed, the examiner should state whether his left wrist disability precludes substantially gainful employment in light of his education and work history, but without regard to his nonservice-connected disabilities or age.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his left wrist disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



